I am constrained to dissent from the view announced in the majority opinion. If the plaintiff was entitled to recover in an action of tort upon the theory of the law charged and applied by the trial Judge, I think the ground of reversal upon which the leading opinion is predicated is untenable. There was evidence tending to establish that, as the proximate result of defendant's alleged tortious act, plaintiff had been forced into the embarrassing situation of either having to move his dwelling house at an expense of $1,000.00, with consequent inconvenience and delay, or having to buy another man's lot at a cost of $1,587.00. He pursued the latter course. Because of restrictions as to subdividing in less than 70-foot lots, plaintiff then had a 140-foot lot, with his house approximately in the center, no part of which lot could be sold without either selling the whole or moving the house. He bought the property for the purposes of a home. Even if the view as to the measure of damages announced in the leading opinion were correct — and I do not think it is — the facts in evidence were reasonably susceptible of the inference that the house so located and the 140-foot lot, unsalable except in 70-foot blocks, would bring considerably less than if the house had been so placed as to permit of a sale of a part of the land without moving the house. He bought upon the single lot basis; he could only sell upon a double lot basis. There were facts in evidence upon which the jury — the proper tribunal to determine the issue — could reasonably predicate the finding that by purchasing the additional lot, with his house located as it was, plaintiff had *Page 392 
expended $1,587 and had thereby added to the market value of his property as a whole only $387; the difference representing the amount of the verdict for $1,200. Any additional evidence as to values would have had to be in the nature of opinions based upon the facts. There were facts in evidence from which the jury were entitled to form their own estimate without the aid of the opinion evidence of witnesses. The issue as to the amount of damages was properly submitted to the jury.
I have grave doubt as to whether the law as to liability in tort for an honest misrepresentation was correctly charged and applied on the trial below, and my former concurrence in the judgment of reversal was based upon that ground.
In any view of the case, as it now appears to me, I think the petition for rehearing should be granted.